Order of business
The final version of the draft agenda for this part-session as drawn up by the Conference of Presidents at its meeting of Thursday 13 November 2008 pursuant to Rules 130 and 131 of the Rules of Procedure has been distributed. It has been requested that this draft be amended as follows.
Wednesday:
The Socialist Group in the European Parliament has requested that Council and Commission statements on the situation in the car industry be inserted in tomorrow's agenda. It should be pointed out that, if this point is inserted, the oral question on the review of the Recommendation providing for minimum criteria for environmental inspection in the Member States will need to be moved to Thursday's agenda.
on behalf of the PSE Group. - (DE) Mr President, I am sure that everybody in this House is aware that the car industry in the European Union is now in a very difficult position, in part due to the crisis in the car industry in the United States. I therefore think it would make perfect sense for the Commission to make a statement on how it views this crisis, on what possible solutions it can see, including, for example, State aid, what competition rules need to be complied with, and so on. This is, in my view, an important issue.
I would, however, just like to add that we have no intention of weakening or postponing the environmental objectives for the car industry. We will still insist on these environmental objectives being implemented and pushed through, but at the same time we should also have the opportunity here to discuss the car industry's economic difficulties with a representative of the Commission. That is one of our concerns, and I hope that we will gain wide support for it.
(NL) Mr President, by way of point of order in accordance with Rule 7 of the Rules of Procedure, I should like to deplore the fact that the Lehne report, which should normally speaking have been the subject of discussion this evening and which deals with the immunity of my colleague Mr Frank Vanhecke, was taken off the agenda this evening. There is, therefore, no debate, contrary to what the original agenda stipulates.
Secondly, I should like to protest against the fact that Mr Lehne, following discussion of the report in committee, refused to send this report to the person in question, stating that this would be made available to him following discussion in the plenary meeting. This very topic was, however, given plenty of air time on the Belgian TV channel VRT that evening, so it seems that it had been leaked. I should therefore like you to find out how this confidential report, which the person involved was not allowed to peruse, could be discussed on Belgian television that same evening and appeared not to be so confidential after all.
We will take note of that. I cannot, and will not try to, reassure you, but what I can tell you is that even letters written by me and dealt with absolutely confidentially by my staff sometimes end up being published. It is a situation that does not apply only to you, but it is regrettable in all cases. We have taken note of it, and will look into it.